*32
By the Court.

Lumpkin J.
delivering the opinion.
In Mygatt et al. vs. Goetchius, (20 Geo. Rep. 350,) this court held that when taking the bill and answer, the structure complained of will not prima facie, constitute a nuisance — the injunction will not be continued; but that the party will proceed at his peril — the whole subject being under the control of the jury at the hearing.
We re-affirm the doctrines of that case, and agree that it fully covers and controls this. Indeed, this is a much weaker case than that.
Judgment reversed.